Citation Nr: 0720873	
Decision Date: 07/12/07    Archive Date: 07/25/07

DOCKET NO.  95-29 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for prostatitis.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1954 to 
October 1956.

In a July 1995 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina determined that new and material evidence had not 
been presented to reopen the claim for service connection for 
prostatitis.  The veteran appealed the July 1995 rating 
decision to the Board of Veterans' Appeals (Board).

In a November 1997 decision, the Board denied the claim to 
reopen the issue of entitlement to service connection for 
prostatitis.  The veteran appealed this decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and in a January 1999 memorandum decision, the Court vacated 
the November 1997 Board decision and remanded the case for 
further action.  In August 1999, the Board remanded the case 
to the RO.

In a June 2000 decision, the Board again denied the claim to 
reopen the issue of entitlement to service connection for 
prostatitis.  The veteran appealed the June 2000 decision to 
the Court, and in a November 2000 Order, the Court granted a 
joint motion filed by the parties, and vacated and remanded 
the case to the Board.

In a September 2001 decision, the Board denied the 
application to reopen the claim for service connection for 
prostatitis.  The veteran appealed the September 2001 
decision to the Court, and in a July 2002 Order, the Court 
granted a joint motion filed by the parties, and vacated and 
remanded the case to the Board.

In a March 2003 decision, the Board again denied the claim to 
reopen the issue of entitlement to service connection for 
prostatitis.  The veteran appealed the March 2003 decision to 
the Court, and in an August 2003 Order, the Court granted a 
joint motion filed by the parties, and vacated and remanded 
the case to the Board.

In a June 2004 decision, the Board denied the application to 
reopen the issue of entitlement to service connection for 
prostatitis.  The veteran appealed the June 2004 decision to 
the Court.  In December 2004, and while the case was pending 
before the Court, the appellant and the Secretary entered 
into a Stipulated Agreement, and shortly thereafter filed a 
Joint Motion to Terminate the Appeal.  In a December 2004 
Order, and in light of the Stipulated Agreement, the Court 
ordered the termination of the appeal with respect to the 
June 2004 Board decision.  Pursuant to the terms of the 
Stipulated Agreement, the case was returned to the Board for 
further action.

In May 2005, the Board remanded the veteran's case for 
further action, to conclude with RO readjudication of the 
issue of entitlement to service connection for prostatitis 
based on a de novo review of the record.


FINDING OF FACT

The evidence preponderates against finding that prostatitis 
is related to service.


CONCLUSION OF LAW

Prostatitis was not incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his prostatitis is related to 
service.  The Board disagrees.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The majority of the veteran's service medical records are not 
on file, possibly having been destroyed in the 1973 fire at 
the National Personnel Records Center (NPRC).  His separation 
medical examination in October 1956 is of record, however, 
and it indicates that the appellant's genitourinary system 
was normal at discharge.  

The earliest medical record showing a diagnosis of 
prostatitis is a new patient workup from Duke University 
Medical Center dated in February 1973.

The Board observes that it has extensively discussed the 
evidentiary background of the instant case over the course of 
previous adjudications: the November 1997 decision, the 
August 1999 remand, the June 2000 decision, the September 
2001 decision, the March 2003 decision, the June 2004 
decision, and the May 2005 decision and remand.  Hence, the 
Board will focus on medical evidence that links the claimed 
disorder to service.  Evidence of record includes positive 
nexus opinions from L.K. Boggs, M.D., (July 1982); P. 
Stewart, M.D., (May 1992); J. Phelps, M.D., (February 1995); 
and W. Jones, M.D., (June 2001, February 2003, and March 
2004).  Not one such opinion letter points to specific 
contemporaneous evidence of any in-service treatment for 
prostatitis.  Moreover, the opinions of Drs. Boggs, Stewart, 
Phelps, and Jones are based on the veteran's self-reported 
and unsubstantiated lay history of prostatitis symptoms 
during and since service-such lay history being either 
recited to the physicians directly or transcribed in other 
medical records from long after service, and previously 
considered by the Board.  As such, these opinions have no 
probative value.  See Moffitt v. Brown, 10 Vet. App. 214 
(1997); LeShore v. Brown, 8 Vet. App. 406 (1995); Godfrey v. 
Brown, 8 Vet. App. 113 (1995); Reonal v. Brown, 5 Vet. App. 
458 (1993).  Simply put, there are no contemporaneous 
treatment records documenting care for prostatitis either in-
service, at any service location, or for many years 
postservice.

The veteran was afforded a VA genitourinary examination by a 
board certified urologist in February 2007.  The veteran's 
claims files were reviewed in their entirety.  The VA 
urologist opined that he did not think it as likely as not 
that the veteran's chronic prostatitis/pelvic pain syndrome 
is etiologically related to his period of military service.  
The examiner moreover concluded that no new evidence has been 
added to the record since 2004 documenting prostatitis in-
service or until many years thereafter.

The Board finds that it must assign greater evidentiary 
weight to the February 2007 VA examiner's opinion than to the 
opinions of Drs. Boggs, Stewart, Phelps, and Jones because 
his opinion was given after a review of the entire claims 
files, to include the previous, unprobative opinions of these 
other physicians.  Accordingly, the Board must conclude that 
the weight of the evidence is against the claim.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).

The claim is denied.

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in June and September 
2005 of the information and evidence needed to substantiate 
and complete the claim, to include notice of what part of 
that evidence is to be provided by the claimant and notice of 
what part VA will attempt to obtain.  VA has fulfilled its 
duty to assist the claimant in obtaining identified and 
available evidence needed to substantiate a claim, and as 
warranted by law, affording VA examinations.  VA informed the 
claimant of the need to submit all pertinent evidence in his 
possession.  While VA failed to provide notice of how 
disability ratings and effective dates are assigned, that 
error is harmless given that the decision reached in this 
case renders moot any pertinent questions on these matters.  
While the appellant may not have received full notice prior 
to the initial decision, after sufficient notice was provided 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and the claim 
was readjudicated.  The claimant was provided the opportunity 
to present pertinent evidence and testimony.  In sum, there 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.


ORDER

Entitlement to service connection for prostatitis is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


